Citation Nr: 0507922	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-25 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans Insurance (RH) 
under 
38 U.S.C.A. § 1922(a).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.  

This matter arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania, that denied 
eligibility for RH insurance under 38 U.S.C.A. § 1922(a) 
(West 2002).  


FINDINGS OF FACT

1.  In March 2002, the veteran was granted service connection 
for diabetes mellitus with peripheral neuropathy and diabetic 
nephropathy, with a 20 percent rating; this is the veteran's 
only service-connected disability.  

2.  The veteran's claim for RH insurance was received within 
two years of a VA award of service connection for a 
disability found to be compensably disabling.

3.  The medical evidence shows that he has non-service-
connected PTSD and back disorders.

4. At the time of his RH insurance application, the veteran 
was not in good health, as defined by the applicable VA 
criteria. 


CONCLUSION OF LAW

Basic eligibility for entitlement to Service Disabled 
Veterans' (RH) Insurance pursuant to 38 U.S.C.A. § 1922(a) 
has not been shown. 38 U.S.C.A. §§ 1914, 1922 (West 2002); 38 
C.F.R. § 8.0 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted prior to the veteran's appeal.  See 
VCAA Pub. L. No. 106-475, 114 Stat. 2096 (2000). 38 U.S.C.A. 
§§ 1914, 1922 and 38 C.F.R. § 8.0 dictate the outcome of this 
case.  Where the law is dispositive and where there is no 
reasonable possibility that any assistance would aid in 
substantiating the claims on appeal, the VCAA is not for 
application. See Wensch v. Principi, 15 Vet. App. 362 (2001); 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 
Sabonis v. Brown, 6 Vet. App. 426 (1994). See also, Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000), (holding that the 
VCAA was inapplicable to a matter of pure statutory 
interpretation).  The Board concludes that the VCAA is not 
for application in the instant claim for Service Disabled 
Veterans Insurance (RH) under 38 U.S.C.A. § 1922(a).


Background

In a May 1998 decision, the Board denied reopening the 
veteran's claim of service connection for a back disability.  

In a January 1999 rating decision, the Regional Office (RO) 
denied service connection for PTSD, and granted entitlement 
to non-service connected pension. 

In a September 1999 decision, the Social Security 
Administration (SSA) determined that the veteran was disabled 
primarily because of shoulder and low back pain, and 
secondarily because of depression and stress disorder.  The 
date in which his disability began was determined to be April 
1996.  

In a March 2002 rating decision, the RO granted service 
connection for diabetes mellitus with peripheral neuropathy 
and diabetic neuropathy, and assigned a 20 percent rating 
effective August 25, 2000.  

The veteran filed a claim of Service Disabled Veterans 
Insurance (RH) under 38 U.S.C.A. § 1922(a) in May 2002.  On 
the application, the veteran reported that he was 6 feet tall 
and that he weighed 185 pounds.  He stated that he was not 
working, and was born on January [redacted], 1945.  

A February 2002 underwriting numerical rating for government 
life insurance reveals that the veteran was assigned 100 
debits due to his build and 340 debits due to his physical 
condition (200 for PTSD, and 140 for back strain and 
lumbago), for a total of 440 debits.  

In the veteran's August 2003 substantive appeal, he asserted 
that his diabetes and the complications from it were more 
serious than his back and psychological disorders.  He 
asserted in his appeal that he was seeking service connection 
for his back injuries and PTSD.  


Analysis

Under the provisions of 38 U.S.C.A. § 1922(a), a veteran may 
be entitled to RH insurance when it is determined that he has 
a compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted. 38 U.S.C.A. § 1922(a) (West 
2002).

In order to be eligible for RH insurance, the veteran must be 
in "good health," excepting any service-connected 
disabilities.  The law requires the Secretary to establish 
standards of good health to determine if the applicant is, 
from clinical or other evidence, free from disease, injury, 
abnormality, infirmity, or residual of disease or injury to a 
degree that would tend to weaken or impair the normal 
functions of the mind or body or to shorten life. 38 U.S.C.A. 
§ 1922(a) (West 2002); 38 C.F.R. § 8.0 (2004).  The Board 
notes that, 38 C.F.R. § 8.0 was recently revised, but these 
revisions were not substantive in nature and do not affect 
the outcome of this case. See 67 Fed. Reg. 54737, 54738 
(August 26, 2002).  (The term good health means that the 
applicant is, from clinical or other evidence, free from any 
condition that would tend to weaken normal physical or mental 
functions or shorten life.)

The Secretary has promulgated Veterans Benefits Manual M29-1, 
Part V, Insurance Operations Underwriting Procedures (M29-1), 
which contains guidelines for evaluating applications for the 
various insurance programs administered by the VA.

In the present case, the veteran clearly filed a timely 
written application for RH insurance, based on a February 
2001 grant of service connection for diabetes mellitus with 
peripheral neuropathy and diabetic nephropathy with a 
compensable rating; that much is not in dispute.  Thus, the 
only question at issue is whether the veteran is in "good 
health," aside from his service-connected disabilities.

"Good health" is determined by a system of numerical ratings 
used as a means of classifying or grouping applicants 
according to their state of health.  Mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk. Applications for Service Disabled Veterans Insurance 
(RH) will be acceptable if the non-service connected 
disability does not exceed 300 percent mortality.  M29-1, 
Part V, Chapter 1, Advance Change 1-77, Paragraph 1.12d(1).

As stated above, to determine if the veteran meets the 
standard of "good health," debits are assigned for his build 
and non-service connected disabilities.  The veteran was born 
in 1945.  According to the M29-1 manual, Part V, a person of 
the veteran's age, height, and weight, is assigned 100 
debits.  The records clearly document that the veteran has 
non-service connected psychiatric and back disabilities.  The 
psychiatric disability (PTSD) is assigned 200 debits under 
the M29-1 manual.  The back disorders (back strain and 
lumbago) are assigned 140 debits under the M29-1 manual.  
Based on these findings, the veteran's non-service connected 
disabilities warrant a debit total of 340 debits.  
Accordingly, adding the debit total of 100 for the veteran's 
age, height, and weight gives the veteran a total of 440 
debits.

Looking only at the non-service connected PTSD and back 
conditions, it is clearly established by the uncontroverted 
medical evidence that the veteran's mortality ratio of risk 
is 440, and is well in excess of 300, prohibiting a finding 
of "good health." Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures.  As such, the 
veteran's application must be rejected due to ineligibility 
under 38 U.S.C.A. § 1922 (West 2002).  The veteran's claim 
that his service-connected diabetes and complications are 
more serious than his non-service connected disabilities are 
not persuasive.  The fact that the veteran's mortality ratio 
of risk is in excess of 300 is the relevant factor for 
consideration.  

The veteran's claims of service connection for psychiatric 
and low back disorders have not been granted to date.  If 
those claims are ever granted, the veteran is free to reapply 
for RH insurance at that time.  Since the veteran is not in 
"good health" according to the Standards established by the 
Veteran in M29-1, part V, his claim for Service Disabled 
Veterans Insurance (RH) under 38 U.S.C.A. § 1922(a) must be 
denied.


ORDER

The veteran's claim for RH insurance is denied.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


